DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on October 11, 2019.  Claims 1-9, 21-34 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/20; 7/8/21 and 7/19/21 were considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 21-34 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,482,123.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 are directed to 

Instant application				Patent (‘123)
1. (Currently Amended) A method comprising: receiving, by a computing device via a user interface, an indication of a user selection comprising  one or more materials of a floor covering associated with a ceiling assembly; determining, by the computing device based on metadata associated with a plurality of acoustic test recordings, one or more acoustic test recordings of the plurality of acoustic test recordings, wherein each acoustic test recording of the one or more acoustic test recordings is associated with: the one or more materials of the floor covering, the ceiling assembly, and one or more other materials of a floor ceiling assembly : and providing, by the computing device via the user interface, at least one of the one or more acoustic test recordings for playback.
1. A method comprising: receiving, by a computing device, data comprising one or more testing parameters, one or more resulting measurements, and one or more classification/result, wherein the data is associated with a plurality of tests; generating, by the computing device, based on the data, a predictive model; receiving, by the computing device, a query comprising at least one of the one or more testing parameters; generating, by the computing device, based on applying the predictive model to the at least one of the one or more testing parameters, one or more predicted resulting measurements and one or more predicted classification/result; comparing, by the computing device, the one or more predicted resulting measurements to the data; identifying, by the computing 









After analyzing the language claim of the claims, it is clear that claims 1-9, 21-34 of the instant application are merely an obvious variation of claims 1-15 of U.S. Patent No. 10,482,123.  While claims 1-9, 21-34 of the instant application is slightly broader than claims 1-15 of U.S. Patent No. 10,482,123, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,482,123, but indicate that it is merely a subset of the Patent No. 10,482,123. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 1-9, 21-34 of the instant application are valid.


Prior Arts Made of Record
Sheen (US Patent No. 9,715,367) discloses when a playback device plays audio content in a playback zone, a quality of the playback may depend on an acoustic characteristic of the playback zone. In discussions herein, the playback zone may include one or more playback devices or groups of playback devices. The acoustic characteristic of the playback zone may depend on a dimension of the playback zone, types of furniture in the playback zone, and an arrangement of the furniture in the playback zone, among other factors. As such, different playback zones may have different acoustic characteristics. Because a given model of the playback device may be used in a variety of different playback zones with different acoustic characteristics, a single audio processing algorithm may not provide a consistent quality of audio playback by the playback device in each of the different playback zones.
In one aspect, the functions include causing a playback device in a playback zone to play a first audio signal, and receiving from the playback device, data indicating a second audio signal detected by a microphone of the playback device. The second audio signal includes a portion corresponding to the first audio signal. The functions further include based on the second audio signal and an acoustic characteristic of the playback device, determining an audio processing algorithm, and transmitting data indicating the determined audio processing algorithm to the playback device.
. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 21-34 are allowed.
The prior art of record fails to teach or fairly suggest wherein each acoustic test recording of the one or more acoustic test recordings is associated with: the one or more materials of the floor covering, the ceiling assembly, and one or more other materials of a floor ceiling assembly and providing, by the computing device via the user interface, at least one of the one or more acoustic test recordings for playback, together with all other claim elements as recited in independent claim 1.
The prior art of record fails to teach or fairly suggest determining, based on the selected construction assembly, one or more media files that are associated with and representative of a group of construction assemblies comprising one or more characteristics. wherein the selected construction assembly comprises at least one characteristic that is similar to the one or more characteristics, and wherein the one or more characteristics comprise a construction assembly design or a construction assembly sound performance; and transmitting the one or more media flies to the client computing device for playback, together with all other claim elements as recited in independent claim 21.
The prior art of record fails to teach or fairly suggest determining, based on the selected construction assembly, one or more media files that are associated with and representative of a group of construction assemblies comprising one or more 
The prior art of record fails to teach or fairly suggest identifying one or more audio files associated with at least one floor assembly of the one or more floor assemblies, wherein the second characteristics associated with the selected floor assembly are within a defined range of the first characteristics associated with the identified at least one floor assembly, and Page 6 of 8ATTORNEY DOCKET No. 03269.0286U3 APPLICATION No. 16/599,974 wherein the first characteristics associated with the identified at least one floor assembly and the second characteristics associated with the selected floor assembly are each associated with the acoustic test and each comprise at least one of: a testing parameter, a resulting measurement, or a classification result; and transmitting the one or more audio files for playback, together with all other claim elements as recited in independent claim 30.
Thus prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.